            Case 1:19-cv-09236-KPF Document 54 Filed 12/17/19 Page 1 of 2

Walden Macht & Haran LLP

                                                                                 One Battery Park Plaza, 34th Floor
                                                                                              New York, NY 10004
                                                                                                      212 335 2030

                                                December 17, 2019

  VIA ECF and E-Mail

  Hon. Katherine Polk Failla
  U.S. District Court, S.D.N.Y.
  40 Foley Square, Room 2103
  New York, NY 10007

         Re:     David Leibowitz et al. v. iFinex Inc., et al., 19-CV-09236-KPF

         Together with attorneys Michael Jason Lee, Christopher Beal, and Sunjina K. Ahuja
  (admitted pro hac vice) we represent Defendants Ludovicus Jan van der Velde, Giancarlo
  Devasini, and Tether Limited (collectively, the “Additional Defendants”). We also represent
  Defendants iFinex Inc., BFXNA Inc., BFXWW Inc., Tether Holdings Limited, Tether Operations
  Limited, Tether International Limited, and DigFinex Inc. (collectively, the “Corporate
  Defendants”).

         We submit this letter with Plaintiffs’ consent to request the Court align the Additional
  Defendants’ time to respond with the briefing schedule ordered by this Court on December 3,
  2019. The Additional Defendants intend to join in the Corporate Defendants’ proposed motion to
  dismiss on the grounds set forth therein.

          Furthermore, the individual defendants Ludovicus Jan van der Velde and Giancarlo
  Devasini (the “Individual Defendants”) may move to dismiss under Fed. R. Civ. P. 12(b)(2) for
  lack of personal jurisdiction. The Complaint fails to state any basis for this Court to exercise
  jurisdiction over these Individual Defendants, who are foreign citizens residing in Hong Kong and
  France, respectively. Plaintiffs have not alleged the Individual Defendants’ affiliations with New
  York or the United States are so substantial or pervasive to make a prima facie showing of general
  jurisdiction, nor have Plaintiffs alleged the Individual Defendants transacted business on behalf of
  the Corporate Defendants in New York or the United States. Waldman v. Palestinian Liberation
  Org., 835 F.3d 317, 331 (2d Cir. 2016) (quoting Daimler AG v. Bauman, 134 S. Ct. 746, 751
  (2014)). Plaintiffs similarly do not offer particularized facts to show that any activities of the
  Individual Defendants in New York or the United States had an articulable nexus, or substantial
  relationship, to the Complaint’s causes of action. For this reason, too, Plaintiffs have not alleged
  sufficient forum related contacts to establish specific jurisdiction. In re Roman Catholic Diocese,
  Inc., 745 F.3d 30, 38 (2d Cir. 2014); In re SSA Bonds Antitrust Litig., 2019 WL 4917608, at *7
  (S.D.N.Y. Oct. 4, 2019). Although the Complaint should be dismissed as to the Individual
  Defendants without reaching a due process analysis, Plaintiffs have also failed to plead sufficient
  minimum contacts to establish personal jurisdiction over the Individual Defendants comports with
  due process. In re Roman Catholic Diocese, Inc., 745 F.3d at 38. Accordingly, Plaintiffs are
  unable to make a prima facie showing of personal jurisdiction with respect to the Individual
         Case 1:19-cv-09236-KPF Document 54 Filed 12/17/19 Page 2 of 2



Defendants. Tether Limited reserves its rights to also seek dismissal on personal jurisdiction
grounds.

        In addition, the Complaint appears to allege conduct by the Individual Defendants
insufficient to establish liability for any of the causes of action alleged in the Complaint.



                                           \°'~ew~ed,
                                                   alden

cc:   All counsel (via ECF)




                                           Page2
